904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AMERICAN TRANSMISSIONS, INC.;  American Transmissions LandCompany, Inc.;  Jay Enterprises, Inc.;  J, J & T, Inc.;Commercial Transmissions, Inc.;  John F. Folino;  JoyceFolino;  John A. Folino;  Thomas A. Folino;  Mario Bossio;B & C Corporation, Inc.;  Trans-4, Inc.;  Emilio Daloisio;Mary Daloisio;  M & E Corporation, Inc., Plaintiffs-Appellants,v.GENERAL MOTORS CORPORATION, et al., Defendants-Appellees,State of Michigan, et al., Defendants.
No. 90-1645.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The plaintiffs appeal an order dismissing four of the seven defendants in this action brought under 42 U.S.C. Sec. 1983 and removed from state court arising from the investigation and administrative prosecution of the plaintiffs' transmission repair shops.  The district court entered an opinion on February 12, 1990, which dismissed the federal and pendent state claims against the "nongovernment" defendants.  The plaintiffs filed a timely motion to reconsider.  The district court held the Sec. 1983 claim had been properly dismissed, but did conclude that the better course as to the state claims was to remand to state court rather than to dismiss.  The defendants filed a timely motion to reconsider that portion of the district court's order remanding the state claims to state court.  While that motion was pending, the plaintiffs filed a notice of appeal from the order of dismissal and prior order denying reconsideration.  Subsequent to the filing of the notice of appeal, the district court entered an order denying the defendants' motion for reconsideration.


2
In the absence of certification under Fed.R.Civ.P. 54(b), an order which disposes of fewer than all parties in an action is not final and appealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  In this case the order of which the plaintiffs seek review did not dismiss all defendants from the case, nor was the order certified as final pursuant to Fed.R.Civ.P. 54(b).  A motion to dismiss other defendants is pending in the district court.  Accordingly, the order which plaintiffs appeal is not final.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.